UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-4232



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TRACY EDGAR KNOX,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CR-98-13)


Submitted:   August 31, 1999             Decided:   September 20, 1999


Before ERVIN,* LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, James Ashford Metcalf, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       Judge Ervin participated in this case but died prior to the
time the decision was filed. The decision is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

     Tracy Edgar Knox appeals his convictions entered on his guilty

plea to felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g) (1994), and possession with intent to distribute crack

cocaine in violation of 18 U.S.C. § 841(a)(1) & (b)(1)(B)(iii)

(1994).   On appeal, Knox contends that the district court erred in

concluding that Knox’s plea was knowing and voluntary without in-

quiring regarding Knox’s physical comfort during the Fed. R. Crim.

P. 11 hearing.   We have reviewed the record on appeal and determine

that the district court did not err in accepting Knox’s plea as

knowingly and voluntarily made.    See United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).     Finding no merit to

Knox’s only claim of error on appeal, we affirm his convictions and

sentences.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2